UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of November 14, 2013: 225,824,328. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at September 30, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Nine Month Periods Ended September 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Month Periods Ended September 30, 2013 and 2012 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sale of Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Mine Safety Disclosures 24 Item 5.Other Information 24 Item 6.Exhibits Signatures 27 PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) September 30, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $0 at September 30, 2013 and $27 at December 31, 2012 Prepaid expenses and other current assets 78 73 Total current assets Property and equipment, net 20 28 Patents, net Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Short-term notes payable - Accounts payable 75 Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term − Deferred rent 99 Derivative liability 37 Total liabilities Commitments and contingencies Stockholders' (deficit) equity: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 1,011 and 953 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively, ($1,011 liquidation preference at September 30, 2013) 1,011 953 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 10,830 and10,058 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively, ($16,245 liquidation preference at September 30, 2013) 8,959 8,188 Series C Preferred Stock, $.01 par value; 9,000 shares authorized; 4,496 and 4,175 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively, ($6,743 liquidation preference at September 30, 2013) 4,920 4,754 Series D-1 Preferred Stock, $.01 par value; 3,000 shares authorized; 1,449 and 1,124 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively, ($1,449 liquidation preference at September 30, 2013) 2,278 2,158 Series D-2 Preferred Stock, $.01 par value; 8,000 shares authorized; 4,511 and 3,302 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively, ($4,511 liquidation preference at September 30, 2013) 4,282 3,073 Common Stock, $.01 par value; 1,500,000 shares authorized; 232,324 issued, 225,824 outstanding at September 30, 2013 and 231,023 shares issued and 224,523 shares outstanding at December 31, 2012 2,322 2,309 Treasury shares, 6,500 shares at September 30, 2013 and December 31, 2012, respectively ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total CIC stockholders' equity Non-Controlling interest ) ) Total Stockholders’ (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements - 3 - Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended Nine months Ended September 30, September 30, Revenue: Product $ Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product 54 87 63 Maintenance 45 9 48 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) Other income (expense), net (2
